Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 CODY MAX BECKER, Individually and on             )   CLASS ACTION
 Behalf of All Others Similarly Situated,         )
                                                  )   JURY TRIAL DEMANDED
                               Plaintiff,         )
                                                  )
        vs.                                       )
                                                  )
 KELLER WILLIAMS REALTY, INC.., a                 )
 Texas corporation, and KRISTAN COLE,             )
                                                  )
                               Defendants.
                                                  )
                                                  )


                                 CLASS ACTION COMPLAINT

        Plaintiff Cody Max Becker (“Plaintiff”), files this Class Action Complaint against

 Defendants Keller Williams Realty, Inc. (“Keller Williams”) and Kristan Cole (“Ms. Cole”)

 (collectively, “Defendants”) and alleges as follows upon personal knowledge as to himself and his

 own acts and experiences, and, as to all other matters, upon information and belief, including

 investigation conducted by his attorneys and publicly available information.

                                  NATURE OF THE ACTION

        1.      Defendants violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et

 seq., (“TCPA”), by making unsolicited prerecorded telemarketing calls 1 and text message calls in

 violation of consumers’ privacy rights.




 1
     The term “call” is not defined by the TCPA. See Satterfield v. Simon & Schuster, Inc., 569
 F.3d 946, 953 (9th Cir. 2009). “Webster’s defines ‘call’ . . . as ‘to communicate with or try to get
 into communication with a person by a telephone.’” Id. at 953-54 (citing Webster's Third New
 International Dictionary 318 (2002)).

                                                  1
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 2 of 20



         2.      Keller Williams is one of the largest real estate companies in South Florida and

 America.

         3.      Ms. Cole acts as the Vice President of Mega Agent Expansion (“Mega Agent

 Expansion”) for Keller Williams. 2 As part of that role, Ms. Cole appears in marketing videos on

 behalf of Keller Williams and tours the country marketing Mega Agent Expansion at orientations

 called Expansion Systems Orientations. 3 The Expansion Systems Orientation program was created

 by Keller Williams. 4

         4.      “Mega Agent Expansion”, is “based on the vision of Gary Keller and the collective
                                                            5
 masterminding of top agents across North America.”             and allows realtors to team-up with

 “expansion partners” in markets outside their own. 6 These expansion partners handle the listing

 and selling of individual properties, while the “hub” takes care of all the administrative and lead

 generation. 7

         5.      Keller Williams uses Mega Agent Expansion to try and lure new brokers and agents

 to join Keller Williams and to help existing Keller Williams agents generate new business.

         6.      As part of the Mega Agent Expansion program, Ms. Cole owns and/or operates the

 Kristan Cole Real Estate Network a/k/a Lifestyle Homes Worldwide, a coordinated team of thirty-

 four (34) Keller Williams real estate locations. 8 Five of which are located within Florida. 9




 2
   https://kristancole.com/our_team
 3
   https://www.kw.com/kw/expansion.html.
 4
   https://www.kwconnect.com/search?q=kw+expansion
 5
   https://www.kw.com/kw/expansion.html
 6
   Id.
 7
   Id.
 8
   https://kristancole.com/locations
 9
   Id.
                                                   2
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 3 of 20



        7.      To promote Keller Williams, Defendants’ caused thousands of prerecorded

 messages and unsolicited text messages to be sent to the cellular telephones of Plaintiff and other

 Class Members, soliciting them to attend an Expansion Systems Orientation.

        8.      Through this action, Plaintiff seeks to hold Defendants accountable for their

 flagrant violations of the TCPA, and for violating the privacy of thousands of consumers.

        9.      Plaintiff, for himself and a Class of similarly situated individuals, seeks relief to

 halt Defendants’ unlawful conduct. Plaintiff also seeks statutory damages on behalf of himself

 and members of the Class, and any other legal or equitable remedies to redress Defendants’

 violations of the TCPA.

                                  JURISDICTION AND VENUE

        10.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331, given

 Defendants’ alleged violations of a federal statute. This Court also has subject matter jurisdiction

 pursuant to the U.S. Class Action Fairness Act of 2005, 28 U.S.C. §§ 1332(d)(2) and (d)(6),

 because there is diversity of citizenship and the claims of individual Class members, in the

 aggregate, exceed the jurisdictional minimum of $5,000,000, exclusive of interest and costs.

        11.     Venue is proper in the United States District Court for the Southern District of

 Florida pursuant to 28 U.S.C. § 1391(b) and (c) because Defendants are deemed to reside in any

 judicial district in which they are subject to the court’s personal jurisdiction, and because

 Defendants provide and market their services within this District, thereby establishing sufficient

 contacts to subject them to personal jurisdiction. Further, Defendants’ tortious conduct against

 Plaintiff and other members of the Class occurred within the State of Florida, thereby subjecting

 Defendants to jurisdiction in the State of Florida.




                                                   3
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 4 of 20



                                              PARTIES

        12.     Plaintiff is a natural person who, at all times relevant to this action, was a citizen of

 the State of Florida residing in Broward County, Florida.

        13.     Keller Williams is a Texas corporation with its principal place of business located

 at 1221 South Mopac Expressway, Suite 110, Austin, TX 78746. Keller Williams directs, markets,

 and provides its business activities throughout the State of Florida.

        14.     Upon information and belief, Ms. Cole is a natural person who resides in Alaska.

 Ms. Cole directs, markets, and provides business activities throughout the State of Florida. Ms.

 Cole operates and/or owns five (5) separate real estate offices in Florida as members of the Kristan

 Cole Real Estate Network a/k/a Lifestyle Homes Worldwide all of which are associated with

 Keller Williams.




                                                   4
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 5 of 20



                                           THE TCPA

        15.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

 using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the

 recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

        16.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

 “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

 random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

        17.     The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

        18.     In an action under the TCPA, a plaintiff must show only that the defendant “called

 a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

 755 F.3d 1265 (11th Cir. 2014).

        19.     The Federal Communications Commission (“FCC”) is empowered to issue rules

 and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

 the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

 are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

 costly and inconvenient. The FCC also recognized that wireless customers are charged for

 incoming calls whether they pay in advance or after the minutes are used.

        20.     A defendant must demonstrate that it obtained the plaintiff’s prior express consent.

 See In the Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30

 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-

 advertising calls”).



                                                 5
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 6 of 20



        21.     Further, the FCC has issued rulings and clarified that consumers are entitled to the

 same consent-based protections for text messages as they are for calls to wireless numbers. See

 Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined

 that a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                               FACTS

        Ms. Coles’s Relationship with Keller Williams

        22.     The subject prerecorded calls and text messages were sent by Ms. Cole at the

 direction and under the control of Keller Williams.

        23.     Ms. Cole sent the prerecorded calls and text messages as part of her role as Vice

 President of Mega Agent Expansion.

        24.     The subject prerecorded calls and text messages were sent for the benefit of Keller

 Williams and Ms. Cole.

        25.     Prior to transmitting the subject prerecorded calls and text messages, Ms. Cole

 consulted with Keller Williams as to the content of the messages, and always received final

 approval to transmit the prerecorded messages and text messages from Keller Williams.

        26.     Although Ms. Cole was responsible for ultimately transmitting the prerecorded

 messages and text messages, Keller Williams always retained the right to change or add something

 to the content of the messages.

        27.     At all times relevant, Keller Williams had the right to control Ms. Cole’s

 telemarketing activities, which right it exercised.

        28.     At all times relevant, Keller Williams authorized Ms. Cole to promote its product

 in the subject unsolicited prerecorded messages and text messages.




                                                   6
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 7 of 20



        29.     Keller Williams was, at all times relevant, aware of Ms. Coles marketing activities

 and violations of the TCPA.

        30.     Ms. Coles acts complained of herein were known, consented to, and/or ratified by

 Keller Williams. Further, Keller Williams knowingly received and retained monetary benefit from

 Ms. Coles unlawful calling and telemarketing practices alleged herein.

                                     Facts Specific to Plaintiff

        31.     On or about September 28, 2019, Ms. Cole on behalf of Keller Williams transmitted

 a prerecorded telemarketing call to Plaintiff’s cellular telephone number ending in 6305 (the “6305

 Number”).

        32.     Defendants’ prerecorded message states as follows:

        …Here in Sarasota, October 21st and 22nd. I don’t know about you, but with the competition
        in real estate right now, I know a lot of agents aren’t making the money that they want to
        make. So, if you want to make more money, come and be my guest! We’ll also have a top
        agent mastermind on day two to help you create your own success plan. To sign up as my
        guest, no there’s no gimmick. Go to KCNGuest.com or text me or call me back at 512-
        944-9940. Hope to see you there.


        33.     Defendants’ transmitted the prerecorded telemarketing call to Plaintiff and others

 to convince them to attend an Expansion Systems Orientations, at which point Ms. Cole would

 attempt to sell the benefits of Keller Williams and its Mega Agent Expansion.

        34.     The prerecorded telemarketing call was transmitted to Plaintiff’s cellular telephone,

 and within the time frame relevant to this action.

        35.     Defendants’ prerecorded telemarketing call constitutes telemarketing because it

 encouraged the future purchase or investment in property, goods, and/or services.

        36.     The prerecorded telemarketing call originated from a telephone number (512-944-

 9940) owned and/or operated by or on behalf of Defendants.



                                                  7
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 8 of 20



         37.   The   website   (the   “Website”)   provided   in   the   prerecorded   message

 (KCNGuest.com) also promotes Defendants’ goods and/or services and is copied below:




         10




 10
      www.KCNguest.com

                                              8
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 9 of 20




                                                                                               11




            38.   Specifically, the Website states “this is the roadmap of how Gary [Keller] did it

 starting from the beginning…Expansion Systems Orientation (ESO) is a course from Keller

 Williams University that will reach successful, productive agents how to consistently and

 predictably grow teams by expanding into additional market centers using proven models and

 systems. 12




 11
      Id.
 12
      Id.
                                                  9
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 10 of 20



           39.   On or about September 29, 2019, Defendants’ also sent Plaintiff the following

  automated telemarketing text message to his 6305 Number:




           40.   Like the prerecorded message sent to Plaintiff the day before, the text message was

  sent to Plaintiff for marketing purposes.

           41.   Specifically, the text message includes a link to the Website and also states “would

  love for you to be my guest at a great real estate growth class and top agent mastermind…Kristan

  Cole”.

           42.   Plaintiff received the subject telemarketing call within this District and, therefore,

  Defendants’ violation of the TCPA occurred within this District. Defendants caused other

  telemarketing calls and prerecorded messages to be sent to individuals residing within this District

  as well.




                                                  10
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 11 of 20



         43.     At no point in time did Plaintiff provide Defendants with his express written

  consent to be contacted with a prerecorded voice or through an ATDS.

         44.     Plaintiff is the subscriber and sole user of the 6305 Number, and is financially

  responsible for phone service to the 6305 Number.

         45.     The number used by Defendants (512-318-2627) is known as a “long code,” a

  standard 10-digit code that enables Defendants to send SMS text messages en masse, while

  deceiving recipients into believing that the message was personalized and sent from a telephone

  number operated by an individual.

         46.     Long codes work as follows: Private companies known as SMS gateway providers

  have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

  gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS

  centers, which are responsible for relaying those messages to the intended mobile phone. This

  allows for the transmission of a large number of SMS messages to and from a long code.

         47.     Upon information and belief, the number (512-318-2627) that transmitted the text

  message is operated by or on behalf of Defendants.

         48.     The impersonal and generic nature of Defendants’ text message, demonstrates that

  Defendants utilized an ATDS in transmitting the message.

         49.     Additionally, on September 29, 2019, Plaintiff replied back “[s]top” to Defendants text

  message and received the following auto-reply from Defendant:




                                                   11
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 12 of 20



  This auto-reply was transmitted automatically without human intervention in response to Plaintiff’s

  “stop” request. Defendants’ use of auto-reply functionality further demonstrates that Defendants utilized

  an ATDS to text message Plaintiff.

          50.     To send the text message, Defendants used a messaging platform (the “Platform”)

  that permitted Defendants to transmit thousands of automated text messages without any human

  involvement.

          51.     The Platform has the capacity to store telephone numbers.

          52.     The Platform has the capacity to generate sequential numbers.

          53.     The Platform has the capacity to dial numbers in sequential order.

          54.     The Platform has the capacity to dial numbers from a list of numbers.

          55.     The Platform has the capacity to dial numbers without human intervention.

          56.     The Platform has the capacity to schedule the time and date for future transmission

  of text messages.

          57.     To transmit the messages at issue, the Platform automatically executed the

  following steps:

                       (1) The Platform retrieved each telephone number from a list of numbers in the

                          sequential order the numbers were listed;

                       (2) The Platform then generated each number in the sequential order listed and

                          combined each number with the content of Defendant’s message to create

                          “packets” consisting of one telephone number and the message content;

                       (3) Each packet was then transmitted in the sequential order listed to an SMS

                          aggregator, which acts an intermediary between the Platform, mobile

                          carriers (e.g. AT&T), and consumers.



                                                     12
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 13 of 20



                     (4) Upon receipt of each packet, the SMS aggregator transmitted each packet

                         – automatically and with no human intervention – to the respective mobile

                         carrier for the telephone number, again in the sequential order listed by

                         Defendant. Each mobile carrier then sent the message to its customer’s

                         mobile telephone.

         58.     The above execution of Defendants’ instructions occurred seamlessly, with no

  human intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting

  thousands of text messages following the above steps in minutes, if not less.

         59.     The following graphic summarizes the above steps and demonstrates that the

  dialing of the text messages at issue was done by the Platform automatically and without any

  human intervention:




         60.     Defendants’ unsolicited text message caused Plaintiff actual harm. Specifically,

  the text message caused his cellular telephone to audibly ring which notified him that he got a text

  message. Additionally, the prerecorded message caused his cellular telephone to vibrate which

  notified him that he got a voicemail message.

         61.     Upon receipt the text message, Plaintiff estimates that he spent approximately 8

  seconds reviewing Defendant’s unwanted message.

         62.     Upon receipt of the prerecorded message, Plaintiff estimates that he spent

  approximately 31 seconds listening to Defendant’s unwanted prerecorded message the first time
                                                  13
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 14 of 20



  and another approximately 31 seconds listening to Defendant’s unwanted prerecorded message for

  a second time. Plaintiff listened to the prerecorded message at least two times, as he was trying to

  determine who the caller was and why he was being contacted.

         63.     Plaintiff was so substantially aggravated by the prerecorded message and text

  message that he spent approximately 10 minutes trying to research the sender of the messages and

  to determine why he was being contacted by Defendants.

         64.     Plaintiff also wasted time responding “STOP” to the text message so that he would

  no longer receive messages from Defendant.

         65.     After he replied “STOP,” Plaintiff received another message confirming that he

  would no longer be contacted. He spent additional time reviewing this reply.

         66.     Furthermore, Defendants’ text message took up approximately 190 bytes of

  memory on Plaintiff’s cellular telephone and depleted Plaintiff’s cellular telephone battery.

  Defendants’ Prerecorded Message took up approximately 77,015 bytes of memory on Plaintiff’s

  cellular telephone and also depleted Plaintiff’s cellular telephone battery. The cumulative effect

  of unsolicited text messages and prerecorded messages like Defendants’ poses a real risk of

  ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s

  memory being taken up.

         67.     Lastly, Plaintiff’s voicemail space is limited. Defendants’ Prerecorded Message

  occupied voicemail space that therefore became unavailable for other messages from friends,

  family or anyone else.

                                      CLASS ALLEGATIONS

                                           Proposed Classes

         68.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf

  of himself and all others similarly situated.

                                                  14
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 15 of 20



         69.     Plaintiff brings this case on behalf of a Class defined as follows:

         Prerecorded Message Class: All persons within the United States who, within the
         four years prior to the filing of this Complaint, were sent a prerecorded message,
         from Defendants or anyone on Defendants’ behalf, to said person’s cellular
         telephone number, without emergency purpose and without the recipient’s prior
         express written consent.

         Text Message Class: All persons within the United States who, within the four
         years prior to the filing of this Complaint, were sent a text message using the same
         type of equipment used to text message Plaintiff, from Defendants or anyone on
         Defendants’ behalf, to said person’s cellular telephone number.


         70.     Excluded from the Class are Defendants, their officers, directors, affiliates, legal

  representatives, employees, successors, subsidiaries and assigns, as well as the judge and court

  staff to whom this case is assigned. Plaintiff reserves the right to amend the Class definition if

  discovery of further investigation reveals that the Class should be modified.

         71.     Plaintiff does not know the number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                 NUMEROSITY

         72.     Upon information and belief, Defendants have placed prerecorded and automated

  calls to cellular telephone numbers belonging to thousands of consumers throughout the United

  States without their prior express written consent. The members of the Class, therefore, are

  believed to be so numerous that joinder of all members is impracticable.

         73.     The exact number and identities of the Class members are unknown at this time and

  can be ascertained only through discovery. Identification of the Class members is a matter capable

  of ministerial determination from Defendants’ call records.

               COMMON QUESTIONS OF LAW AND FACT




                                                  15
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 16 of 20



          74.     There are numerous questions of law and fact common to the Class which

  predominate over any questions affecting only individual members of the Class. Among the

  questions of law and fact common to the Class are:

                      i. Whether Defendants made non-emergency calls to Plaintiff and Class

                         members’ cellular telephones using an ATDS and/or Prerecorded Message;

                     ii. Whether Defendants can meet its burden of showing that it obtained prior

                         express consent to make such calls;

                    iii. Whether Defendants conduct was knowing and willful;

                     iv. Whether Defendants are liable for damages, and the amount of such

                         damages; and

                     v. Whether Defendants should be enjoined from such conduct in the future.

          75.     The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendants routinely transmits text messages and/or prerecorded messages

  to telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the Class

  members will have identical claims capable of being efficiently adjudicated and administered in

  this case.

                TYPICALITY

          76.     Plaintiff’s claims are typical of the claims of the Class Members, as they are all

  based on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          77.     Plaintiff is a representative who will fully and adequately assert and protect the

  interests of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate

  representative and will fairly and adequately protect the interests of the Class.



                                                   16
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 17 of 20



                  SUPERIORITY

            78.    A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

  is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

  by the Class are in the millions of dollars, the individual damages incurred by each member of the

  Class resulting from Defendants wrongful conduct are too small to warrant the expense of

  individual lawsuits. The likelihood of individual Class members prosecuting their own separate

  claims is remote, and, even if every member of the Class could afford individual litigation, the

  court system would be unduly burdened by individual litigation of such cases.

            79.    The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

  example, one court might enjoin Defendants from performing the challenged acts, whereas another

  may not. Additionally, individual actions may be dispositive of the interests of the Class, although

  certain class members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                         (On Behalf of Plaintiff and the Text Message Class)

            80.    Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            81.    It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                    17
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 18 of 20



            82.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

  as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

  using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

            83.   Defendants – or third parties directed by Defendants – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class.

            84.   These calls were made without regard to whether Defendants had first obtained

  express permission from the called party to make such calls. In fact, Defendants did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

            85.   Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

            86.   As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

                                              COUNT II

                           Violations of the TCPA, 47 U.S.C. § 227(b)
                    (On Behalf of Plaintiff and the Prerecorded Message Class)

            87.   Plaintiff re-alleges and incorporates paragraphs 1 through 80 as if fully set forth

  herein.


                                                  18
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 19 of 20



         88.     It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  prerecorded or artificial voice… to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

         89.     Defendants – or third parties directed by Defendants – used prerecorded or artificial

  voice messages to make non-emergency marketing telephone calls to the cellular telephones of

  Plaintiff and other members of the Class.

         90.     These calls were made without regard to whether Defendant had first obtained

  express written consent from the called party to make such calls. In fact, Defendant did not have

  prior express written consent to call the cell phones of Plaintiff and the other members of the

  putative Class when its calls were made.

         91.     Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using prerecorded

  messages to make non-emergency telephone calls to the cell phones of Plaintiff and the other

  members of the putative Class without their prior express consent.

         92.     As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

         WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class, prays

  for the following relief:

         A.      A declaration that Defendants’ practices described herein violate the TCPA;

         B.      An award of actual and statutory damages; and

         C.      Such further and other relief the Court deems reasonable and just.



                                                  19
Case 9:19-cv-81451-RS Document 1 Entered on FLSD Docket 10/24/2019 Page 20 of 20



                                         JURY DEMAND

         Plaintiff and the Class members hereby demand a trial by jury.

                              DOCUMENT PRESERVATION DEMAND


         Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

  electronic databases or other itemization of telephone numbers associated with Defendants and the

  calls as alleged herein.

  Date: October 24, 2019.

                                                             Respectfully submitted,


                                                             EISENBAND LAW, P.A.


                                                             /s/ Michael Eisenband
                                                              Michael Eisenband
                                                             Florida Bar No. 94235
                                                             515 E. Las Olas Boulevard, Suite 120
                                                              Ft. Lauderdale, Florida 33301
                                                             Email:
                                                             MEisenband@Eisenbandlaw.com
                                                             Telephone: 954.533.4092
                                                             Counsel for Plaintiff

                                                             HIRALDO P.A.

                                                             Manuel S. Hiraldo
                                                             Florida Bar No. 030380
                                                             401 E. Las Olas Boulevard
                                                             Suite 1400
                                                             Ft. Lauderdale, Florida 33301
                                                             Email: mhiraldo@hiraldolaw.com
                                                             Telephone: 954.400.4713
                                                             Counsel for Plaintiff




                                                 20
